COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00419-CV


IN THE INTEREST OF D.C.J.,
A CHILD




                                     ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      In terminating Appellant J.R.J.’s parental rights to his son D.C.J., the trial

court found by clear and convincing evidence that Appellant

      knowingly placed or allowed D.C.J. to remain in conditions or surroundings
      which endangered his physical or emotional well-being;

      engaged in conduct or knowingly placed D.C.J. with persons who engaged
      in conduct which endangered his physical or emotional well-being;

      1
      See Tex. R. App. P. 47.4.
      constructively abandoned D.C.J., who has been in the temporary
      managing conservatorship of the Department of Family and Protective
      Services (TDFPS) for not less than six months, and TDFPS made
      reasonable efforts to return D.C.J. to Appellant, Appellant did not regularly
      visit or maintain significant contact with D.C.J., and Appellant
      demonstrated an inability to provide D.C.J. with a safe environment; and

      failed to comply with the provisions of a court order that specifically
      established the actions necessary for him to obtain the return of D.C.J.,
      who has been in the temporary managing conservatorship of TDFPS for
      not less than nine months as a result of his removal from Appellant for
      abuse or neglect.2

      The trial court also found that termination of the parent-child relationship

between Appellant and D.C.J. is in D.C.J.’s best interest.3

      We decline to revisit our prior order rejecting TDFPS’s assertion that we

lack jurisdiction to entertain this appeal, given the timely-filed notice of appeal

and Appellant’s February 14, 2012 telephonic statement to his appellate counsel

confirming that he desires this appeal.4

      In two points, Appellant complains that the evidence is not legally sufficient

to support the trial court’s endangerment findings under subsections (D) and (E).5

      2
         See Tex. Fam. Code Ann. § 161.001(1)(D)–(E), (N)–(O) (West Supp.
2011).
      3
         See id. § 161.001(2).
      4
       See Tex. R. App. P. 25.1(b), 26.1(b); In re Smith, 263 S.W.3d 93, 95 (Tex.
App.—Houston [1st Dist.] 2006, orig. proceeding); Lab Corp. of Am. v. Mid-Town
Surgical Ctr., Inc., 16 S.W.3d 527, 529 (Tex. App.—Dallas 2000, no pet.); see
also In re J.R.J., 357 S.W.3d 153, 155–57 (Tex. App.—Fort Worth 2011, orig.
proceeding) (holding that trial court abused its discretion by ordering Appellant’s
appellate counsel not to file a notice of appeal).
      5
         See Tex. Fam. Code Ann. § 161.001(1)(D)–(E).


                                           2
Along with a best interest finding, a finding of only one ground alleged under

section 161.001(1) is sufficient to support a judgment of termination.6 Because

Appellant does not challenge the trial court’s findings under subsections (N) and

(O) or the finding that termination is in D.C.J.’s best interest, we overrule his two

points and affirm the trial court’s judgment.7


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: July 5, 2012




      6
       In re E.M.N., 221 S.W.3d 815, 821 (Tex. App.—Fort Worth 2007, no pet.).
      7
      See Tex. Fam. Code Ann. § 161.001(1)(N)–(O), (2); In re A.V., 113
S.W.3d 355, 362 (Tex. 2003); In re K.W., 335 S.W.3d 767, 769 (Tex. App.—
Texarkana 2011, no pet.).


                                          3